IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HARTFORD FIRE INSURANCE COMPANY               : No. 250 MAL 2022
                                              :
                                              :
              v.                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
                                              :
CHARLES DAVIS AND KEYSTONE                    :
AUTOMOTIVE OPERATIONS, INC.                   :
                                              :
                                              :
              v.                              :
                                              :
                                              :
HARTFORD FIRE INSURANCE                       :
COMPANY, INDIVIDUALLY AND D/B/A               :
THE HARTFORD INSURANCE GROUP                  :
AND THE HARTFORD INSURANCE                    :
GROUP, INDIVIDUALLY AND D/B/A THE             :
HARTFORD AND THE HARTFORD,                    :
                                              :
                    Additional Defendants     :
                                              :
                                              :
                                              :
                                              :
PETITION OF: HARTFORD FIRE                    :
INSURANCE COMPANY                             :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of November, 2022, the Petition for Allowance of Appeal

is DENIED. Further, the Application for Leave to File Amicus Brief and the Application

for Leave to file Post-Submission Communication are DENIED as moot.